 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 CASE NO. 19-275 BAT

10           v.                                            DETENTION ORDER

11   ROSENDO PERALTA-REYES,

12                              Defendant.

13          The Court has conducted a detention hearing under 18 U.S.C. § 3142(f), and concludes

14   there are no conditions which the defendant can meet which would reasonably assure the

15   defendant’s appearance as required or the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with illegal reentry after deportation. In considering detention or

18   release in this case, the Court puts aside the immigration detainer currently lodged against

19   defendant. The Court agrees with the government that defendant is a flight risk. Defendant has a

20   felony conviction for a drug offense and was given a three year sentence. After he completed the

21   sentence, he was deported but returned to the United States on multiple occasions. He has two

22   prior convictions regarding his improper reentry and has been removed after being convicted in

23   each case. Defendant has exhibited a pattern of disregarding the law. The government made a




     DETENTION ORDER - 1
 1   proffer that it has a strong case against defendant. Given the fact defendant faces further

 2   incarceration and removal or deportation, defendant poses a flight risk and should be detained.

 3          It is therefore ORDERED:

 4          (1)     Defendant shall be detained pending trial and committed to the custody of the

 5   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 6   from persons awaiting or serving sentences, or being held in custody pending appeal;

 7          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 8   counsel;

 9          (3)     On order of a court of the United States or on request of an attorney for the

10   Government, the person in charge of the correctional facility in which Defendant is confined

11   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

12   connection with a court proceeding; and

13          (4)     The Clerk shall provide copies of this order to all counsel, the United States

14   Marshal, and to the United States Probation and Pretrial Services Officer.

15          DATED this 26th day of June, 2018.

16

17                                                                A
                                                           BRIAN A. TSUCHIDA
18                                                         Chief United States Magistrate Judge

19

20

21

22

23




     DETENTION ORDER - 2
